ELECTRONIC RECORD                            $%im/S

COA #     01-14-00343-CR                         OFFENSE:       37.09 (Tampering w/Evidence)

          Damion Cornelius Gordwin v. The
STYLE:    state of Texas                         COUNTY:          Hams
COA DISPOSITION:      AFFIRM                     TRIAL COURT: 248th District Court


DATE: 04/30/2015                 Publish: NO TCCASE#:             1397495




                           IN THE COURT OF CRIMINAL APPEALS


          Damion Cornelius Gordwin v. The
                                                                            527-/r
STYLE:    State of Texas                              CCA#:


         APpFLLA*Jr\                  Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

n.TP-     JsL n r           aoJ<                      SIGNED:                        PC:_

                                                       PUBLISH:                      DNP:
JUDGE:     /3S-


                                                                                      MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                             ELECTRONIC RECORD